Title: James Madison to Henry Lee, 3 March 1834
From: Madison, James
To: Lee, Henry


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                March 3, 1834
                            
                        
                        private 
                        Your letter of Novr. 14. came safely tho’ tardily to hand.
                        I must confess that I perceive no ground, on which a doubt could be applied to the Statement of Mr. Jefferson
                            which you cite. Nor can it I think, be difficult to account for my declining an Executive appointment under Washington and
                            accepting it under Jefferson, without making it a test of my comparative attachment to them; and without looking beyond
                            the posture of things at the two epochs.
                        The part I had borne, in the origin and adoption of the Constitution, determined me at the outset of the
                            Govt. to prefer a seat in the House of Representatives; as least exposing me to the imputation of selfish views; and
                            where, if any where, I could be of service in sustaining the Constitution agst the party adverse to it. It was known to
                            my friends when making me a candidate for the Senate, that my choice was the other branch of the Legislature. Having
                            commenced my Legislative Career as I did, I thought it most becoming to proceed under the original impulse to the end of
                            it; and the rather as the Constn: in its progress, was encountering trials of a new sort, in the formation of new Parties,
                            attaching adverse constructions to it.
                        The Crisis at which I accepted the Executive appointment under Mr. Jefferson is well known. My Connection
                            with it, and the part I had borne in promoting his election to the Chief Magistracy, will explain my yielding to his
                            pressing desire that I should be a member of his Cabinet
                        I hope you received the copies of your father’s letters to me which were duly forwarded; and I am not without
                            a hope, that you will have been enabled to comply with my request of Copies of mine to him. With friendly salutations
                        
                        
                        
                            
                                J. M
                            
                        
                    P.S. Since the above was written, your letter of Jany 14. has arrived from the P. Office. The page addressed to your
                            brother will be forthwith forwarded to him. James Madison to Charles Carter Lee, Mar. 1834 
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Mar.  .1834 
                            
                        
                        
                            
                        The inclosed has just been recd. from your brother. It leaves me nothing to add but a hope that an early
                            attention to its object will not be inconvenient, and a tender of my cordial respects & salutations.
                        
                            J. M.
                        